UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1427


RUSSELL F. WALKER,

                       Plaintiff – Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                       Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:09-cv-00811-CCE-JEP)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell F. Walker, Appellant Pro Se. Gill Paul Beck, Sr.,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Russell F. Walker appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Walker’s complaint challenging a tax levy assessed

against him.     We have reviewed the record and find no reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis,   we   affirm   for   the   reasons   stated   by    the   district

court.   Walker v. Soc. Sec. Admin., No. 1:09-cv-00811-CCE-JEP

(M.D.N.C.   Mar.   25,    2013).      We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                      2